DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,611,465 to Kato et al. (Kato) in view of US 2016/0230585 A1 to Arnold et al. (Arnold).
In reference to independent claim 1, Kato discloses:
A turbine comprising: 
a housing (28) in which an accommodation unit (see Fig. 2, the portion of the turbine housing 28 in which the turbine wheel 31 is positioned) for accommodating a turbine impeller (31) is formed; 
a first exhaust flow path (40A) formed in the housing (28) (at 28’ in Fig. 2) and communicating with the accommodation unit (see Fig. 2); 
a second exhaust flow path (40B) formed in the housing (28) and communicating with the accommodation unit at a position that is circumferentially different from a position where the accommodation unit and the first exhaust flow path communicate with each other (see Fig. 2; 40A and 40B are positioned separate from each other and they are also both positioned circumferentially around the turbine wheel 31, i.e. 40A and 40B are positioned along different circumferences and are thus in circumferentially different positions); 
a discharge flow path (44) formed in the housing (28) and communicating with the accommodation unit in an axial direction (q) of the turbine impeller (31) (see Fig. 2); 
a first bypass flow path (50A) connecting the first exhaust flow path (40A) and the discharge flow path (44); and 
a second bypass flow path (50B) connecting the second exhaust flow path (40B) and the discharge flow path (44).
Kato is silent regarding the second exhaust flow path having a flow path cross-sectional area smaller than a flow path cross-sectional area of the first exhaust flow path and a length of the second flow path being different from a length of the first exhaust flow path.
Arnold teaches another twin scroll (267, 269) turbine (260) having two scrolls (267, 269), the two scrolls (267, 269) of the turbine (260) being of different sizes (see Fig. 2A) and the scrolls being of different lengths (see Fig. 2A and [0040]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the exhaust flow paths of the turbine of Kato to be different sizes and length as the two sizes would allow for better control of the turbine back pressure and turbine speed and to “equalize” the overall path lengths as taught by Arnold (see [0040]). 
In addition, even though Kato and Arnold are silent regarding the second bypass flow path having a flow path cross-sectional area larger than a flow path cross-sectional area of the first bypass flow path, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the turbine of the turbine taught by Kato and Arnold to have differently sized bypass passages in order to accommodate the differently sized exhaust passages as the smaller exhaust passage would naturally allow for more flow and the larger exhaust passage would then allow for less flow.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to Applicant’s argument regarding the first and second exhaust passages of Kato being separated in the axial direction and not the circumferential direction, as noted in the current rejection above, the exhaust passaged disclosed in Kato are circumferentially separated and distinct in that they lie on two different circumferences.  As recited, claim 1 does not require that the two exhaust flow paths lie on different positions along the same/one circumference around the turbine impeller.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799